DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over CN 207818695 (hereinafter CN’695 – translation attached and relied upon below) in view of CN 106663760 A (hereinafter CN’760).
With respect to claim 1, CN’695 teaches a battery module (Figure 5) comprising:
a battery cell stacked body (1) including a plurality of battery cells stacked adjacent each other in parallel (as illustrated),
a mono frame/(enclosure (2)) configured to receive the battery cell stacked body (1), the mono frame (2) including at least one opening opened in a length direction of the battery cell stacked body (1), an upper plate (T) and a lower plate (B) that are perpendicular to a stacked side of the battery cell stacked body (1), and a pair of lateral plates (S) in parallel to the stacked side of the battery cell stacked body (1) (as illustrated); and
a heat radiating resin/glue provided between the battery cell stacked body (1) and the lower plate (B) (claim 10; page 4, lines 21-32).
CN’695 fails to teach providing an external expansion controlling pad provided between the battery cell stacked body and the mono frame; wherein the external expansion controlling pad includes two main bodies covering opposite sides of the battery cell stacked body and provided between the battery cell stacked body and the pair of lateral plates, and two bridges connecting the two main bodies and provided along a side of the battery cell stacked body between the battery cell stacked body and the lower plate.  CN’760 teaches a battery module (Figure 18) comprising:
a battery cell (11) stacked body including a plurality of battery cells (11) stacked adjacent each other in parallel (as illustrated), and an external expansion controlling pad/end plates (20); wherein the external expansion controlling pad/end plates (20) includes two main bodies/end plates (20) covering opposite sides of the battery cell stacked body (11) (as illustrated), and two bridges/tie rods (30d) connecting the two main bodies/end plates (20) and provided along a side of the battery cell (11) stacked body in order to secure the battery cells in place. 
	It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide an external expansion controlling pad between the battery cell stacked body and the mono frame; wherein the external expansion controlling pad includes two main bodies covering opposite sides of the battery cell stacked body and provided between the battery cell stacked body and the pair of lateral plates, and two bridges connecting the two main bodies and provided along a side of the battery cell stacked body between the battery cell stacked body and the lower plate in the apparatus of CN’695, as taught by CN’760, in order to secure the battery cells in place.  It would be obvious that the battery module of CN’695 in view of CN’760 would provide that the external expansion controlling pad/plate (20) would be positioned between the battery cell stacked body and the mono frame, and it would be obvious that the two main bodies/end plates (20) would be positioned between the battery cell stacked body and the pair of lateral plates of the mono frame, and it would be obvious that at least one of the bridges/tie rods (30d) would be positioned between the battery cell stacked body and the lower plate.  Though CN’760 teaches providing one bridge/tie rod (30d) at the bottom side of the battery cells (11) (page 9, 3rd paragraph), it would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide two bridges at the bottom in order to provide a sturdier structure for holding the battery cells in place.  Limitations recited in claim 1 are mere duplication of parts: In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced).  MPEP 2144.06B.
	With respect to claim 2, CN’695 in view of CN’760 teaches wherein the heat radiating resin is provided in a space formed by the two main bodies and the two bridges – the two main bodies/(end plates (20)) are at opposite ends of the battery cell stacked body, and the two bridges/(tie rods (30d)) are positioned between the battery cell stacked body and the lower plate (B of CN’695) while connecting the two main bodies/(end plates (20)) with each other forming a space therebetween facing the lower plate (B of CN’695) such that when the resin is injected through the injection ports (212) of lower plate (B of CN’695), the resin (30) would be positioned within the space formed by the two main bodies/(end plates (20)) and the two bridges/(tie rods (30d)) and the lower plate (B of CN’695).
With respect to claim 3, CN’695 teaches wherein the lower plate (B) includes a plurality of injection holes (212) for injecting the heat radiating resin/glue (claim 10; page 4, lines 21-32).
With respect to claim 4, CN’147 teaches wherein the heat radiating resin/glue is a thermal resin (page 4, lines 21-32).
With respect to claim 5, CN’695 teaches a plurality of internal expansion controlling pads/(elastic buffer pads (4)) provided between adjacent battery cells of the plurality of battery cells (1) (as illustrated).
With respect to claim 7, CN’695 teaches a method for manufacturing a battery module, comprising: manufacturing a battery cell stacked body (Figure 5, 1) including a plurality of battery cells (1) stacked adjacent to each other in parallel (as illustrated);
inserting the battery cell stacked body (1) into a mono frame (2) in a first direction (Figure 5); and injecting a heat radiating resin/glue (claim 10) – since there are glue injection holes (212) in the bottom wall (B) of the mono frame (2), then it would be obvious that the injection of the resin/glue would be in a second direction perpendicular to the first direction (page 4, lines 21-32).
CN’695 fails to teach forming an external expansion controlling pad including two main bodies for covering a pair of battery cells of the plurality of battery cells provided at outermost sides of the battery cell stacked body and two bridges connecting the two main bodies and provided along a side of the battery cell stacked body.
CN’760 teaches a battery module (Figure 18) comprising:
a battery cell (11) stacked body including a plurality of battery cells (11) stacked adjacent each other in parallel (as illustrated), and an external expansion controlling pad/end plates (20); wherein the external expansion controlling pad/end plates (20) includes two main bodies/end plates (20) covering opposite sides of the battery cell stacked body (11) (as illustrated), and two bridges/tie rods (30d) connecting the two main bodies/end plates (20) and provided along a side of the battery cell (11) stacked body in order to secure the battery cells in place. 
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide an external expansion controlling pad between the battery cell stacked body and the mono frame; wherein the external expansion controlling pad includes two main bodies covering opposite sides of the battery cell stacked body and provided between the battery cell stacked body and the pair of lateral plates, and two bridges connecting the two main bodies and provided along a side of the battery cell stacked body between the battery cell stacked body and the lower plate in the apparatus of CN’695, as taught by CN’760, in order to secure the battery cells in place.  It would be obvious that the battery module of CN’695 in view of CN’760 would provide that inserting the battery cell stacked body would include inserting the battery cell stacked body on which the external expansion controlling pad is formed in a mono frame; and injecting a heat radiating resin (30) into a space formed by the two main bodies and the two bridges between the mono frame and the battery cell stacked body – the two main bodies/(end plates (20)) are at opposite ends of the battery cell stacked body, and the two bridges/(tie rods (30d)) are positioned between the battery cell stacked body and the lower plate (B) (in CN’695) while connecting the two main bodies/(end plates (20)) with each other forming a space therebetween facing the lower plate (B) such that when the resin/glue is injected through the injection ports (212) of lower plate (B), the resin/glue would be positioned within the space formed by the two main bodies/(end plates (20)) and the two bridges/(tie rods (30d)) and the lower plate (B) of the mono frame (2) in CN’695.
With respect to claim 9, CN’695 teaches wherein the mono frame (2) includes at least one opening opened in a length direction of the battery cell stacked body (1) (page 4, lines 37-38), an upper plate (T) and a lower plate (B) that are perpendicular to a stacked side of the battery cell stacked, and a pair of lateral plates (S) in parallel to the stacked side of the battery cell stacked body (as illustrated in Figure 5), and the heat radiating resin/glue is injected between the lower plate (B) of the mono frame (2) and the battery cell stacked body (1) (claim 10) (page 4, lines 21-32) (as illustrated).
	With respect to claim 10, CN’695 teaches wherein injecting the heat radiating resin/glue is performed while the battery module is disposed (page 10, lines 10-15) so that the lower plate (B) faces upwards with respect to a gravity direction (Figure 5) (claim 10).
With respect to claim 11, CN’695 teaches wherein the lower plate (B) includes a plurality of injection holes (212) for injecting the resin/glue (page 4, lines 21-32).
With respect to claim 12, CN’695 teaches wherein each battery cell (Figures 1-6, 1) has an electrode lead (123) extending from a first end thereof, and
wherein the electrode leads (123) extend beyond the opening of the mono frame (2) (as illustrated).

With respect to claim 13, CN’695 in view of CN’760 teaches wherein the heat radiating resin/glue is provided in a space formed by the two main bodies and the two bridges (as set forth in claim 2 above), and
wherein the two main bodies (20) and the two bridges/tie rods (30d) of the external expansion controlling pad (20 & 30d) are connected to each other and integrally formed (as illustrated in Figure 19).  It would have been obvious to make the two main bodies (20) and the two bridges (30d) integral as an obvious design and engineering choice.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, “that the use of a one-piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.”).  MPEP 2144.04 V B.
With respect to claim 14, CN’695 teaches wherein the at least one opening includes a pair of openings at opposite ends of the mono frame (2) (page 4, lines 37-38).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over CN 207818695 (hereinafter CN’695) in view of CN 106663760 A (hereinafter CN’760), as applied to claim 5 above, and further in view of CN 205828488 U (hereinafter CN’488 – translations attached and relied upon below).
With respect to claim 6, modified CN’695 discloses all claim limitations as set forth above but fails to teach wherein the external expansion controlling pad/(end plates (20)) and the plurality of internal expansion controlling pad/(separators (13)) include a polyurethane or an ethylene propylene diene monomer (EDPM).  CN’488 teaches a battery module (Figure 1, 2) comprising a plurality of batteries, the battery module (2) comprising an external expansion controlling pad/(end plate (3)) which comprises a panel structure (31) and a buffer plate (32) and a structural adhesive which adhesive can be a double-component polyurethane structural adhesive in order to increase heat conduction of the battery module (page 4, lines 24-30).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have the external expansion controlling pad/(end plates (20)) and the plurality of internal expansion controlling pad/(separators (4)) in modified CN’695 include a polyurethane structural adhesive, as taught by CN’488, in order to increase heat conduction of the battery module.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over CN 207818695 (hereinafter CN’695) in view of CN 106663760 A (hereinafter CN’760), as applied to claim 7 above, and further in view of CN 103222022 (hereinafter CN’022) – translations attached and relied upon below.
With respect to claim 8, CN’695 in view of CN’760 would provide that when the heat radiating resin/glue is injected, the two main bodies/(end plates of CN’760) and the two bridges/(tie rods (30d)) would function as a dam for preventing the heat radiating resin/glue from running down to an outside of the battery cell stacked body, similar to the battery cell module taught by CN’022.  CN’022 comprises a battery/capacitor module (Figure 2) comprising:
a battery cell/(capacitor (10)) stacked body including a plurality of battery cells/capacitors (10) stacked adjacent each other in parallel (as illustrated), and an external expansion controlling pad/end plates (3); wherein the external expansion controlling pad/end plates (3) includes two main bodies/end plates (3) covering opposite sides of the battery cell/capacitors (10) stacked body (as illustrated), and two bridges/metal strap (4) connecting the two main bodies/end plates (3) and provided along a side of the battery cell/capacitor (10) stacked body (as illustrated), the battery cell/(capacitor (10)) stacked body inserted in a mono frame (6), and a resin (7) provided between a lower plate of the mono frame (6) and the battery cell/(capacitor (10)) stacked body (Figure 6), such that the two main bodies/(end plates (3)) and the two bridges/(metal straps (4)) function as a dam for preventing the heat radiating resin (7) from running down to an outside of the battery cell/capacitor stacked body (as illustrated).

Response to Arguments
Applicant’s arguments, see Remarks, filed 7/26/2022, with respect to the prior art have been fully considered and are persuasive.  The rejection over CN’147 in view of CN’760 has been withdrawn.  A new rejection is set forth above.
Examiner respectfully points out that the claims are “comprising” claims.   The claims use “comprising” which is open transitional language and does not exclude a reference from having more elements than those recited in the instant claims.  MPEP 2111.03 [R-3].  The claimed transitional term “comprising” permits the inclusion of other steps, elements, or materials, including both, those disclosed but not claimed by applicant and those neither disclosed nor contemplated by applicant.  See In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 802 (CCPA 1981).  Therefore, though the prior art of CN’695 comprises end plates (3) in addition to the instantly claimed elements, CN’695 in view of CN’760 reads on the instant claims as set forth above.
Relevant art has been cited in the attached PTO-892.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITY V CHANDLER/						11/3/2022Primary Examiner, Art Unit 1725